NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 04a0051n.06
                           Filed: October 28, 2004

                                           No. 04-2172

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


Ralph Nader; Peter Miguel Camejo; Ralph           )
Nader for President 2004; Reform Party of         )
the United States of America; Shawn               )
O’Hara,                                           )
                                                  )   ON APPEAL FROM THE UNITED
       Plaintiffs-Appellants,                     )   STATES DISTRICT COURT FOR THE
                                                  )   EASTERN DISTRICT OF MICHIGAN
v.                                                )
                                                  )
Terri Lynn Land, Michigan Secretary of            )
State; Matthew Crehan,                            )
                                                  )
       Defendants-Appellees.                      )


       Before: RYAN, COLE, and ROGERS, Circuit Judges.


       Rogers, Circuit Judge. This motion to expedite appeal involves an attempt by Ralph Nader

and the Reform Party of the United States of America (“Reform Party”) to direct the Secretary of

State of Michigan to certify Ralph Nader and Peter Camejo as the Reform Party candidates for

President and Vice President and to place them on the Michigan ballot as the candidates of that

party. Because the plaintiffs have not proceeded expeditiously, we deny the motion.


       On May 11, 2004, the Reform Party nominated Ralph Nader as its presidential candidate for

the 2004 election. Peter Camejo was subsequently named as Nader’s running mate. On June 25,

2004, John Muntz and Eleanor Renfrew, claiming that they were respectively the chair and secretary

of the Michigan Reform Party, certified to the Michigan Secretary of State, Terri Land, their party’s
No. 04-2172
Nader, et al. v. Land

nomination of Nader and Camejo. On July 6, 2004, Matthew Crehan sent a letter to Secretary of

State Land, claiming that he was the real chair of the Michigan Reform Party, and that the

certifications of Nader and Camejo were fraudulent because the Michigan Reform Party had not

nominated anyone for President. On July 8, the National Chair of the Reform Party, Shawn O’Hara,

sent a letter to Secretary of State Land certifying that Muntz was the elected chair of the Michigan

Reform Party. Secretary of State Land sent a letter to Muntz and Crehan, stating that because there

was a dispute as to who the real chair was of the Michigan Reform Party, she could not accept the

certification of Nader’s candidacy.1 Nader, Camejo, the Reform Party, and its Chair, Shawn

O’Hara, filed suit in federal district court seeking declaratory and injunctive relief that, inter alia,

would require Secretary Land to accept the certifications of Nader and Camejo and to list them on

the ballot as the candidates of the Reform Party. Plaintiffs moved for an order to show cause why

relief should not be granted. The district court denied Plaintiffs’ motion for an order to show cause

because Nader has already sought and accepted a position on the ballot as an independent candidate

for president. The district court determined that Nader cannot now seek to be on the ballot as a

Reform Party candidate, as Michigan law prohibits a candidate from seeking nominations on both

independent and party columns.


        We deny the motion to expedite this appeal, principally because the plaintiffs have not

proceeded expeditiously. Plaintiffs allowed six weeks to pass between the appealed-from order and


        1
        The dispute over control of the Reform Party of Michigan dates to a split in the party
during the 2000 presidential election over the Reform Party’s nomination of Pat Buchanan for
president.

                                                 -2-
No. 04-2172
Nader, et al. v. Land

the motion to expedite. The order was entered on September 2, 2004, and the plaintiffs filed a notice

of appeal on September 10, 2004. Plaintiffs did not seek to expedite the appeal until the instant

motion was filed on October 15, 2004. The election is set for November 2, 2004. It is within our

discretion not to expedite an appeal where the appellants have delayed such a long time for no stated

or apparent reason.


       We do not resolve at this stage a serious question as to our appellate jurisdiction. Nader and

the Reform Party do not appeal from a final order of the district court. They appeal from the denial

of a show cause order rather than from the denial of a motion for an injunction. The order appealed

from is interlocutory and as such can only be appealed if it grants, continues, modifies, refuses or

dissolves an injunction. 28 U.S.C. § 1292(a)(3). Neither the district court order nor the transcript

of the ruling from the bench even mentions injunctive relief, and appellate jurisdiction therefore

appears to be lacking under § 1292(a)(3). We reserve final judgment on whether the court lacks

jurisdiction, however, pending briefing or a properly filed motion to dismiss.


       Motion DENIED.




                                                -3-